        Case 19-40263        Doc 91    Filed 12/12/19 Entered 12/13/19 00:43:13             Desc Imaged
                                       Certificate of Notice Page 1 of 5
                                       United States Bankruptcy Court
                                         District of Massachusetts
In re:                                                                                  Case No. 19-40263-edk
Steven Kennedy                                                                          Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0101-4           User: admin                  Page 1 of 2                   Date Rcvd: Dec 10, 2019
                               Form ID: 309aauto            Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 12, 2019.
db             +Steven Kennedy,    59 Hillside Avenue,    Concord, MA 01742-2824
aty            +Adam B. Nach,    Lane & Nach, P.C.,    2001 E. Campbell Ave, #103,    Phoenix, AZ 85016-5573
aty            +Danielle Callahan Gill,    Callahan Law Group, LLC,    400 TradeCenter,    Suite 5900,
                 Woburn, MA 01801-7471
aty            +Joseph Dolben,    Marinosci Law Group, P.C.,    275 West Natick Road,    Suite 500,
                 Warwick, RI 02886-1161
aty            +Keith McCarthy,    Harmon Law Offices, P.C.,    150 California Street,    Newton, MA 02458-1068
aty            +Richard T. Mulligan,    Harmon Law Offices, P.C.,    P.O. Box 610389,
                 Newton Highlands, MA 02461-0389
intp           +Adam B Nach,    Lane & Nach, P.C.,    2001 E. Campbell St. #103,    Phoenix, AZ 85016,
                 6 85016-5573
20393761       +Adam B. Nach,    Lane & Nach, P.C.,    2001 E. Campbell St. #103,    Phoenix, AZ 85016-5573
20292892        Alliance Legal Solutions, LLC,     c/o Ashley S. Rusher, Esq.,
                 Blanco Tackabery & Matamoros, P.A.,     P.O. Drawer 25008,    Winston-Salem, NC 27114-5008
20292891        Ashley S. Rusher, Esq.,    Blanco Tackabery & Matamoros, P.A.,     P.O. Drawer 25008,
                 Winston-Salem, NC 27114-5008
20399301       +Brian J. Mullen Chptr 7 Trustee-2:19-bk-08085-BKM,     c/o Adam B. Nach, Esq.,
                 Lane & Nach, P.C.,    2001 East Campbell Avenue, Suite 103,     Phoenix, AZ 85016-5573
20292813        CitiMortgage, Inc.,    P.O. Box 6030,    Sioux Falls, SD 57117-6030
20277153       +Harmon Law Offices,    150 California Street,    Newton, MA 02458-1068
20277155       +Middlesex Savings Bank,    Po Box 358,    Natick, MA 01760-0004
20322133        UNITED STATES DEPARTMENT OF EDUCATION,     CLAIMS FILING UNIT,    PO BOX 8973,
                 MADISON, WI 53708-8973
20333302       +US Bank National Association as trustee,     As serviced by Cenlar, FSB,    425 Philips Blvd,
                 Ewing, NJ 08618-1430
20277169       +US Deptartment of Education/Great Lakes,     Attn: Bankruptcy,    Po Box 7860,
                 Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BJGMARSH.COM Dec 11 2019 06:13:00       Janice Marsh,    Janice G Marsh, LLC,
                 446 Main Street,    19th Floor,    Worcester, MA 01608-2368
smg            +E-mail/Text: duabankruptcy@detma.org Dec 11 2019 01:12:15        CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,     COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,     Boston, MA 02114-2502
smg             EDI: MASSDOR Dec 11 2019 06:13:00       MASS DEPT OF REVENUE,    BANKRUPTCY UNIT,    P0 BOX 9564,
                 Boston, MA 02114-9564
ust            +E-mail/Text: USTPRegion01.WO.ECF@usdoj.gov Dec 11 2019 01:12:13        Richard King,
                 Office of US. Trustee,    446 Main Street,    14th Floor,    Worcester, MA 01608-2361
20277146       +EDI: AMEREXPR.COM Dec 11 2019 06:13:00       Amex,    Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
20277147       +EDI: CHASE.COM Dec 11 2019 06:13:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
20277149       +EDI: CITICORP.COM Dec 11 2019 06:13:00       Citibank/Exxon Mobile,    Centralized Bankruptcy,
                 Po Box 790034,    St Louis, MO 63179-0034
20277150       +EDI: CIAC.COM Dec 11 2019 06:13:00       Citimortgage,    Attn: Centralized Bankruptcy,
                 Po Box 9438,   Gettsburg, MD 20898-9438
20277151        E-mail/Text: bankruptcy@dcu.org Dec 11 2019 01:12:29        Digital Efcu,   220 Donald Lynch Blvd.,
                 Marlborough, MA 01752
20277152        E-mail/Text: bankruptcy@glsllc.com Dec 11 2019 01:12:01        Global Lending Service,
                 Attn: Bankruptcy,    Po Box 10437,    Greenville, SC 29603
20310701        E-mail/Text: bankruptcy@glsllc.com Dec 11 2019 01:12:01        Global Lending Services LLC,
                 1200 Brookfield Blvd Ste 300,     Greenville, South Carolina 29603
20350759       +EDI: IRS.COM Dec 11 2019 06:13:00       Internal Revenue Service,    Centralized Bankruptcy Unit,
                 PO Box 7345,   Philadelphia, PA 19101-7345
20287931        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 11 2019 01:19:46        LVNV Funding, LLC,
                 Resurgent Capital Services,     PO Box 10587,   Greenville, SC 29603-0587
20277154       +EDI: TSYS2.COM Dec 11 2019 06:13:00       Macys/DSNB,    Attn: Bankruptcy,   9111 Duke Boulevard,
                 Mason, OH 45040-8999
20305638       +EDI: MASSDOR Dec 11 2019 06:13:00       Massachusetts Department of Revenue,     Bankruptcy Unit,
                 P O Box 9564,    Boston, MA 02114-9564
20277156       +E-mail/Text: bankruptcy@pracollect.com Dec 11 2019 01:12:21        Peter Roberts & Associates,
                 Attn: Bankruptcy,    231 E Main Street, Suite 201,     Milford, MA 01757-2821
20277171        E-mail/Text: bankruptcy@wcu.com Dec 11 2019 01:12:02        Workers Credit Union,    815 Main St,
                 Fitchburg, MA 01420
                                                                                               TOTAL: 17

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
20277148*       +Chase Card Services,   Attn: Bankruptcy,     Po Box 15298,   Wilmington, DE 19850-5298
20383857*       +Internal Revenue Service,    P. O. Box 7346,    Philadelphia, PA 19101-7346
20382698*        Internal Revenue Service,    Centralized Insolvency Operation,    PO Box 7317,
                  Philadelphia, PA 19101-7317
                                                                                                TOTALS: 0, * 3, ## 0
          Case 19-40263            Doc 91       Filed 12/12/19 Entered 12/13/19 00:43:13                         Desc Imaged
                                                Certificate of Notice Page 2 of 5


District/off: 0101-4                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 10, 2019
                                      Form ID: 309aauto                  Total Noticed: 34


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 12, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 10, 2019 at the address(es) listed below:
              Danielle Callahan Gill    on behalf of Debtor Steven Kennedy dcallahan@callahanlawgroup.com,
               wgaudino@callahanlawgroup.com
              Janice Marsh    janicemarsh1@gmail.com, MA44@ecfcbis.com
              Joseph Dolben    on behalf of Creditor    Global Lending Services LLC jdolben@mlg-defaultlaw.com,
               yfrails@mlg-defaultlaw.com;rdesrosiers@mlg-defaultlaw.com
              Keith McCarthy    on behalf of Creditor    US Bank National Association as trustee for CMSI REMIC
               Series 2005-06 - REMIC Pass-Through Certificates Series 2005-06 mabk@harmonlaw.com,
               kmccarthy@ecf.courtdrive.com
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
              Richard T. Mulligan    on behalf of Creditor   US Bank National Association as trustee for CMSI
               REMIC Series 2005-06 - REMIC Pass-Through Certificates Series 2005-06 mabk@harmonlaw.com,
               rmulligan@ecf.courtdrive.com
                                                                                             TOTAL: 6
      Case 19-40263                Doc 91           Filed 12/12/19 Entered 12/13/19 00:43:13                          Desc Imaged
                                                    Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Steven Kennedy                                                        Social Security number or ITIN    xxx−xx−3062
                      First Name   Middle Name     Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                    Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                            EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Massachusetts                         Date case filed in chapter 13             2/19/19

Case number:          19−40263                                                              Date case converted to chapter 7       12/6/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected through
PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Steven Kennedy

2.      All other names used in the
        last 8 years

3.     Address                               59 Hillside Avenue
                                             Concord, MA 01742

4.     Debtor's attorney                     Danielle Callahan Gill                                   Contact phone 617−657−3489
                                             Callahan Law Group, LLC
       Name and address                      400 TradeCenter                                          Email: dcallahan@callahanlawgroup.com
                                             Suite 5900
                                             Woburn, MA 01801

5.     Bankruptcy trustee                    Janice Marsh                                             Contact phone 508−797−5500
                                             Janice G Marsh, LLC
       Name and address                      446 Main Street                                          Email: janicemarsh1@gmail.com
                                             19th Floor
                                             Worcester, MA 01608
                                                                                                              For more information, see page 2>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                page 1
     Case 19-40263                 Doc 91         Filed 12/12/19 Entered 12/13/19 00:43:13                                   Desc Imaged
                                                  Certificate of Notice Page 4 of 5
Debtor Steven Kennedy                                                                                             Case number 19−40263 −edk
6. Bankruptcy clerk's office                    U. S. Bankruptcy Court                                       Hours open: Monday−Friday
                                                595 Main Street                                              8:30am−5:00pm
    Documents in this case may be filed at this Worcester, MA 01608
    address. You may inspect all records filed                                                               Contact phone 508−770−8900
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 12/10/19

7. Meeting of creditors                          January 13, 2020 at 09:30 AM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or                             Worcester U.S. Trustee Office,
    questioned under oath. In a joint case,      adjourned to a later date. If so, the                       446 Main Street, 1st Floor,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       date will be on the court docket.                           Worcester, MA 01608


8. Presumption of abuse                          The presumption of abuse does not arise.
    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                     File by the deadline to object to               Filing
                                                 discharge or to challenge                       deadline:
    Papers and any required fee must be          whether certain debts are                       3/13/20
    received by the bankruptcy clerk's office    dischargeable:
    no later than 4:30 PM (Eastern Time) by
    the deadlines listed.
                                                 You must file a complaint:

                                                          • if you assert that the debtor is
                                                            not entitled to receive a
                                                            discharge of any debts under
                                                            any of the subdivisions of 11
                                                            U.S.C. § 727(a)(2) through (7),
                                                            or
                                                          • if you want to have a debt
                                                            excepted from discharge under
                                                            11 U.S.C. § 523(a)(2), (4) or (6).

                                                 You must file a motion:

                                                          • if you assert that the discharge
                                                            should be denied under §
                                                            727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain                     conclusion of the meeting of creditors
                                                 property as exempt. If you believe that the
                                                 law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Deadline to file §503(b)(9)                  Requests under Bankruptcy Code                              Filing deadline: 60 days from the first
    requests:                                    §503(b)(9)(goods sold within twenty(20)                     date set for the meeting of creditors
                                                 days of bankruptcy) must be filed in the
                                                 Bankruptcy Clerk's office.


11. Proof of claim                               For holder(s) of a claim secured by a                       Filing deadline: 70 days from the
                                                 security interest in the debtor's principal                 Filing Date of the Petition
                                                 residence, pursuant to Rule 3002(c)7(A):


                                                 For creditors other than those holding a Claim Secured by a Security Interest in the
                                                 Debtor's Principal Residence: A date has not been set yet. No property appears to be
                                                 available to pay creditors. Therefore, please do not file a proof of claim now. If it later
                                                 appears that assets are available to pay creditors, the clerk will send you another notice
                                                 telling you that you may file a proof of claim and stating the deadline.
                                                                                                                    For more information, see page 3>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                      page 2
     Case 19-40263                Doc 91        Filed 12/12/19 Entered 12/13/19 00:43:13                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
Debtor Steven Kennedy                                                                                      Case number 19−40263 −edk
12. Discharge of Debts                        The debtor is seeking a discharge of most debts, which may include your debt. A
                                              discharge means that you may never try to collect the debt from the debtor. If you
                                              believe that the debtor is not entitled to receive a discharge under Bankruptcy Code
                                              §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code
                                              §523(a)(2),(4), or (6), you must file a complaint or a motion if you assert the discharge
                                              should be denied under §727(a)(8) or (a)(9) in the bankruptcy clerk's office by the
                                              "Deadline to Object to Debtor's Discharge or to Challenge the Dischargeability of Certain
                                              Debts" listed on line 9 of this form. The bankruptcy clerk's office must receive the
                                              complaint or motion and any required filing fee by that deadline.

13. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

14. Financial Management Training Deadline for debtor to attend a financial management training program
    Program Deadline for the Debtor approved by the United States Trustee: Sixty (60) days from the first date set
                                    for the meeting of creditors. The discharge will not enter if the debtor fails to attend
                                    a financial management−training program approved by the United States Trustee or if
                                    the debtor attends such training and fails to file a certificate of completion with the
                                    U.S. Bankruptcy Court. The training is in addition to the pre−bankruptcy counseling
                                    requirement. A list of approved courses may be obtained from the United States
                                    Trustee or from the court's website at www.mab.uscourts.gov.

15. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                              the objection by the deadline to object to exemptions in line 9.

16. Abandonment of Estate Property Notice is hereby given that any creditor or other interested party who wishes to
                                   receive notice of the estate representative's intention to abandon property of the
                                   estate pursuant to 11 U.S.C. §554(a) must file with the Court and serve upon the
                                   estate representative and the United States trustee a written request for such notice
                                   within fourteen (14) days from the date first scheduled for the meeting of creditors.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                          page 3
